                               United States District Court
                             Western District of North Carolina
                                    Statesville Division

            Jeffrey Lee Price,               )         JUDGMENT IN CASE
                                             )
                Plaintiff,                   )       5:18-cv-00021-MOC-DCK
                                             )
                    vs.                      )
                                             )
 Yadkin County Sheriff's Department et al,   )
                                             )
              Defendant(s),                  )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 29, 2018 Order.

                                                 October 29, 2018
